Citation Nr: 0105156	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-27 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability. 

2.  Entitlement to an increased rating for residuals of a 
dislocated right (major) shoulder, currently rated as 20 
percent disabling. 

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated as 10 percent disabling. 

5.  Entitlement to an increased rating for residuals of a 
postoperative neuroma of the right foot, currently rated as 
10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1980 to July 1983 
and March 1984 to April 1989. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  In 
November 2000, a hearing was held at the RO before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  At this hearing, the 
veteran expressed an intent to reopen a claim for service 
connection for tinnitus and raise a claim for service 
connection for post-traumatic stress disorder.  These issues 
are not currently properly before the Board, and the RO is 
directed to conduct the appropriate development and 
adjudication of these issues.  


REMAND

After reviewing the evidence of record in light of testimony 
presented at the November 2000 hearing, the Board concludes 
that additional development must be accomplished in order to 
equitably adjudicate the claims on appeal.  

During the pendency of this appeal, there has been a 
significant change in the law as outlined below.  These 
changes are beneficial to the interests of the veteran, and 
given testimony presented at the November 2000 hearing, the 
Board concludes that a remand is necessary to afford the 
veteran initial application of these provisions by the RO, as 
it would be potentially prejudicial to the veteran if the 
Board were to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or, 
as in the instant case, those, filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-2100 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In particular, as 
the veteran "adequately identified" potentially probative 
records at his November 2000 hearing, namely recent reports 
from VA examinations of the right knee that are not of 
record, the Board concludes that the new law mandates a 
remand to obtain these records.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. § 5103A(b)).  In addition, as the veteran contends 
that his current gastrointestinal disability that is the 
result of in-service symptomatology, a VA examination to 
determine the etiology of any current gastrointestinal 
disability is "necessary to make a decision" on the 
veteran's claims.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A(d)).  

With regard to the service connected foot and shoulder 
disabilities, the veteran testified in November 2000 that 
these disabilities have significantly worsened since he was 
last examined for these disabilities.  Thus, in light of the 
necessary development discussed above, the RO will be 
requested to afford the veteran a VA examination to determine 
the severity of these disabilities. 

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions. 

This development should specifically 
include the following:

a) The RO is to obtain the reports from 
the recent VA examination of the right 
knee discussed in the November 2000 
hearing.  

b) The RO is to afford the veteran a VA 
examination that includes an opinion as 
to whether the veteran has a current 
gastrointestinal disability that is 
etiologically related to service.  

c) The RO is to afford the veteran a VA 
orthopedic examination to assess the 
severity of the service-connected right 
shoulder and right foot disabilities.  
Pursuant to 38 C.F.R. §§ 4.40, 4.45; and 
the holding in DeLuca v. Brown 8 Vet. 
App. 202 (1995), if any limited motion is 
demonstrated due to these service 
connected residuals, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination as a result of such 
disability should be rendered.  

Following the development above, the RO is to readjudicate 
the claims on appeal.  If any claim on appeal remains denied, 
the veteran and his attorney should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





